Exhibit 10.2

(Form for Executive Officers)

CYBEX INTERNATIONAL, INC.

NOTIFICATION OF PARTICIPATION

2007 MANAGEMENT INCENTIVE COMPENSATION BONUS PROGRAM

This confirms that                                          (“you”) have been
designated a participant in the 2007 management incentive compensation bonus
program (the “Program”) of Cybex International, Inc. (“Cybex”) adopted by the
Cybex Compensation Committee and the Board of Directors pursuant to Section 9 of
the 2005 Omnibus Incentive Compensation Plan.

Pursuant to the Program, you will be eligible for a bonus equal to the indicated
percentage of your base salary, in the event that the 2007 operating income of
Cybex (after taking into account all bonuses payable under the Program) equals
or exceeds the indicated criteria as set by the Cybex Compensation Committee:

 

Percentage of Base Salary    Threshold level 20%    Target 40%    Goal 60%   
Super Goal

The Program is subject to such rules, policies and procedures as may be from
time to time adopted by the Board of Directors or the Compensation Committee
acting on behalf of the Board of Directors, including the requirements that at
the time that the bonus becomes payable (a) you are employed in good standing
with Cybex and (b) you are in compliance with the Cybex Stock Ownership
Requirements Policy.

The bonus will be payable, if at all, within thirty days after receipt by Cybex
of its audited financial statements for 2007. As an executive officer, any bonus
will be payable one-half in cash and one-half in restricted stock.

Eligibility to participate in the Program does not restrict Cybex from
discharging you from employment or increasing or decreasing your compensation,
nor does it restrict you from resigning your employment. Your participation in
this program supersedes, replaces in full, and is in lieu of, any understanding,
commitment or agreement (whether written, oral, express or implied) with respect
to incentive compensation related to 2007 performance which might otherwise be
or become payable to you, other than stock options which have been or may be
granted to you. All calculations, determinations and interpretations under this
Program shall be made solely by the Board of Directors or the Compensation
Committee acting on behalf of the Board of Directors.

Dated:                     , 2007

 

CYBEX INTERNATIONAL, INC.

By:  

 